CLOPTON, J.
— The established doctrine in this State is, that all confessions are presumptively involuntary and inadmissible; and that it is incumbent on the State to show’, prima facie, that a confession was freely and voluntarily made, before it can be admissible in evidence to the jury. The determination of this inquiry, as. the determination in respect to the admissibility and competency of all evidence, lies within the province of the court. The inquiry, however, should not be determined on ex-parte evidence. When- , ever the admissibility of any evidence depends on extraneous facts, both parties should be allowed to introduce proof as to such facts. In determining whether the confession proceeded from the volition of the accused, or from an influence improperly exerted, the judge should hear and determine the question of admissibility, not merely upon such showing as the prosecutor may deem proper to make, but also upon the proof which the defendant may introduce, in order that he may not be prejudiced by the admission of illegal- evidence. After the prosecution has shown a-prima facie case, it is the right of the accused to introduce testimony to rebut, and .to show that the confession was not voluntarily made; and in determining whether a prima facie showing of a- voluntary confession is made, the court should consider the testimony introduced by both parties. Rufer v. State. 25 Ohio St. 464; People v. Soto, 49 Cal. 67.
The error in refusing to allow the defendant to introduce proof that the confession made at the time of the preliminary examination was not voluntary, but. was induced by promises of release and reward, is not cured by allowing such evidence to be subsequently admitted to the .jury. It is true, that if the jury are not. satisfied, in view of all the *79evidence, including the facts and circumstances of the confession, that it was Lee and voluntary, they may reject it as wanting in credibility; but they can not review or disregard the determination of the court as to its admissibility. Redd v. State, 69 Ala. 255; Young v. State, 68 Ala. 569. 'The prejudice to the defendant consists in admitting to the jury-evidence, which may have been shown to be inadmissible if the court had allowed the opportunity, but which they are bound to regard.
Reversed and remanded.